Mary Estill Buchanan Colorado Secretary of State 1575 Sherman Street, 2d Floor Denver, Colorado  80203
Dear Mrs. Buchanan:
QUESTION PRESENTED AND CONCLUSION
I am writing in response to your request for an attorney general's opinion on the following question:
On the Ute Mountain Indian Reservation and the Southern Ute Indian Reservation, may officials in a tribal settlement which is not an incorporated town, who perform duties similar to those of a municipal clerk, be deputized for voter registration pursuant to C.R.S. 1973, 1-2-202(1.5), as amended in Senate bill 263, 1979?
My conclusion is "no."
ANALYSIS
C.R.S. 1973, 1-2-202(1.5) provides, in pertinent part;
     Each municipal clerk shall serve as a deputy county clerk and recorder for purposes of registration only in the county in which his municipality is located. . . .
"Municipal clerk" is not defined within the Colorado Election Code. "Clerk" is defined under the Municipal Election Code, C.R.S. 1973, 31-10-102(1) as "the clerk of the municipality."
Further, "municipality" is defined under C.R.S. 1973, 31-1-101(6) as "a city or town," both of which are defined by the same statute as being incorporated pursuant to applicable statutory provisions. C.R.S. 1973, 31-1-101(2),(13).
Your question specifies that the tribal settlements on the Ute Mountain Indian Reservation and the Southern Ute Indian Reservation are not incorporated. Tribal settlements are not, therefore, cities or towns, nor are tribal officials, municipal clerks as defined by the Municipal Election Code.
SUMMARY
Accordingly, it is my opinion that officials within a tribal settlement may not serve as deputy county clerks and recorders under C.R.S. 1973, 1-2-202(1.5), as enacted in Senate Bill 263, 1979 legislative session.
This opinion does not attempt to address the possibility of locating branch registration offices or mobile registration offices within such settlements pursuant to C.R.S. 1973, 1-2-215, and S.B. 263 (1979), for the purposes of assuring that all legally qualified electors may be registered and permitted to vote.
Very truly yours,
                              J.D. MacFARLANE Attorney General
ELECTIONS INDIANS
C.R.S. 1973, 31-10-101
C.R.S. 1973, 31-10-102
C.R.S. 1973, 1-2-202
SECRETARY OF STATE DEPT. Elections, Div. of
Tribal officials may not act as municipal clerks for purposes of voter registration.